DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 7-28) in the reply filed on 11/02/2020 is acknowledged.  The traversal is on the ground(s) that 1) the related method and product of the present application are not distinct, and 2) the election requirement has not established the requisite search burden in the instant case. The traversal is respectfully not found persuasive:
Regarding argument “1”, the applicant states that MPEP section 806.05(j) requires that the Office show by convincing example that the allegedly distinct inventions have a materially different design, mode of operation, function or effect. In the instant case, the applicant states that the Office alleges "using non-oxidized precursor metal particles" would form the product, however, this spartan method does not provide any indication that a magnet would be formed having "a three-dimensional structure with nanoscale features," and "has a near net shape corresponding to a predefined shape," as required in claim 1 (see last paragraph of page 6 of arguments).
The argument is respectfully not found persuasive.  Allegations of different processes or products need not be documented; however, if applicant convincingly traverses the requirement, the burden shifts to the examiner to document a viable alternative process or product (MPEP 806.05(f)): The purpose of using oxidized particles as a precursor is to reduce them into a ‘non-oxidized’, i.e. metallic elemental form (see, for example, the step of “reducing the oxidized single step through the spray pyrolysis method of particles with a single NdFeB oxide with the appropriate proportions of Nd, Fe and B, and obtaining an oxide composition [0004]. Reducing this composition would result in Nd2Fe14B [0004]. With this method, the complex processes currently needed for homogenization when starting from the Nd, Fe, and B compounds separately are avoided [0004]; in this case, the oxide to be reduced already has the desired composition and a high level of homogeneity [0004]. The pyrolysis method allows for achieving a higher level of uniformity in the alloy than the one obtained in the alloying of individual raw materials, and avoiding the large expenditure of energy and the complex mixing, alloying and grinding steps to obtain the powders [0067].
Thus, although using a ‘non-oxidized metal’ (i.e. a metal) as suggested by the examiner in the 09/02/2020 office action is more challenging and/or less efficient than reduction of a metal oxide for obtaining metallic (i.e. non-oxidized) metal particles, it nonetheless remains a possible option to begin with ‘non-oxidized’ metal nanoparticle precursors. Although the end product may require extra steps or may be obtained by a less efficient process, the end product would be the same.

The applicant argues that the Examiner has not shown that the method as claimed can form a materially different product as claimed (see paragraphs before section “2” on page 7).
The argument is respectfully not found persuasive. Independent claims 7 and 21 only specify the broad genus of metal oxides. The method as claimed can form a materially different 

Regarding argument “2”, the applicant argues that the examiner has not established the requisite search burden in the instant case (see section “2” on pages 7-9 of arguments). 
The examiner respectfully disagrees. In MPEP 808.02 as noted by the applicant, the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
the inventions require a different field of search (for example, searching different classifications or electronic resources, or employing different search queries).” See second paragraph under section “3” on page 2 of the restriction requirement. Searching for products requires different search strategies and searching different classes/subclasses, at least for the reason that products can potentially be produced by various different processes; for example, in the rejection of claims 11-15 below, Arnold discloses that layers may be formed by different methods such as doctor blading, mechanical compaction, direct-write (e.g, inkjet printing) technology, evaporative consolidation, electrophoretic deposition, or magnetophoretic deposition [0037]. Even if the end result of a layer is identical, the methods of production of the layer(s) are distinct.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-6 are cancelled, and are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2020.
Claim Interpretation
	It is noted that the Markush group in claim 22 recites “…wherein the oxidized precursor metal nanoparticles are selected from the group consisting of: samarium cobalt oxide and neodymium iron boride oxide”. Although the applicant’s specification discloses an embodiment that uses a combination of these materials (see [0044] of applicant’s specification), the combination would not be encompassed by the claims due to the use of the Markush language which is directed to alternatives (MPEP 2117 I.) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 5064465 A).
	Regarding claims 7 and 10:
	Chen discloses a process for preparing by a reduction/diffusion method rare earth-iron-boron (hereinafter referred to as “R-Fe-B”) alloy powders useful in permanent magnets (Abstract).
	Regarding the claimed “forming a three dimensional structure…” in claim 7, Chen teaches that the process comprises dry pressing the R-Fe-B alloy powder and sintering the claim 10 (the powder compact is dry because there is no liquid or water); sintering a pressed/compacted powder body would result in a consolidated, three dimensional structure.
	Regarding the claimed “…comprising oxidized precursor metal particles” in claim 7, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42).
	Regarding the claimed “heating the formed three dimensional structure in an atmosphere comprising calcium vapor and a gas for reducing the oxidized precursor metal particles of the three dimensional structure” in claim 7, Chen teaches that the above starting materials are “admixed with calcium granules which act as a reducing agent[…]The mixture obtained is dry pressed and heated in either an inert gas atmosphere or under vacuum in order to reduce the rare earth metal oxide by contact with the resultant melt and/or by contact with the vapor coming from the calcium granules” (col. 1, lines 43-50).  An inert gas atmosphere necessarily contains a gas (or gases), which meets the claimed “a gas” in claim 7.	Regarding the step of “applying a magnetic field to the reduced precursor metal particles of the three dimensional structure” in claim 7, Chen teaches that (as discussed above) the “permanent magnet may be obtained by ball milling the rare earth-iron-boron alloy powder thus formed, then dry pressing under a magnetic field which is either parallel or perpendicular to the pressing direction” (col. 6, lines 12-16). The compact thus obtained is sintered at about 1000°C to about 1200°C (col. 6, lines 15-17).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A).
Regarding claim 16:
The compact thus obtained is sintered at about 1000°C to about 1200°C (col. 6, lines 15-17), which overlaps with the claimed sintering range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A), as applied to claim 7 above, in view of Fernandez (US 20120328467 A1).
Regarding claim 8:
Chen teaches the method as applied to claim 7 above.
As discussed in the rejection of claim 7 above, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42); further, Chen appreciates including cobalt (col. 4, lines 36-43) and oxides of elements having an atomic number from 57 to 71, such as samarium (col. 3, lines 38-54) in the starting materials, but is silent regarding the oxidized precursor metal particles including specifically an oxide of a samarium cobalt alloy.
Fernandez discloses a method for the production of mixed oxides and permanent magnetic particles (Title, Abstract), and the simple reduction of mixed oxides achieves an easy production of rare earth-based permanent magnets, such as, for example, SmCo (samarium cobalt) compositions [0024]. Using SmCo magnets is advantageous because they allow for operating in high temperature environments [0013]-[0014]. The pyrolysis method allows for 
In one embodiment, Fernandez teaches using a mixed oxide with a nominal composition of Sm0.04Co0.36--O0.6 (samarium cobalt oxide) which was produced by spray flame pyrolysis [0079]. The mixed oxide particles were subjected to a reduction process to obtain permanent magnetic nanoparticles [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to use an oxide of SmCo as a precursor, as disclosed by Fernandez, as doing so would allow for a simplified production process which advantageously avoids separate Sm and Co compounds [0060], and further advantageously allows for efficiently obtaining the desired Sm-Co composition upon reducing [0014], [0024].
Regarding claim 9:
Chen teaches the method as applied to claim 7 above.
As discussed in the rejection of claim 7 above, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42); Chen further teaches using powders of neodymium oxide (Nd2O3), iron (Fe), and iron boride (FeB) as precursors (see Table in Example 1 on col. 6). However, Chen is silent regarding using specifically an oxide of neodymium iron boride.
Fernandez discloses a method for the production of mixed oxides and permanent magnetic particles (Title, Abstract), wherein in a preferred embodiment, the production takes place in a single step through the spray pyrolysis method of particles with a single NdFeB oxide 2Fe14B [0004]. With this method, the complex processes currently needed for homogenization when starting from the Nd, Fe, and B compounds separately are avoided [0004]; in this case, the oxide to be reduced already has the desired composition and a high level of homogeneity [0004]. The pyrolysis method allows for achieving a higher level of uniformity in the alloy than the one obtained in the alloying of individual raw materials, and avoiding the large expenditure of energy and the complex mixing, alloying and grinding steps to obtain the powders [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to use an oxide of NdFeB as a precursor, as disclosed by Fernandez, as doing so would allow for a simplified production process which advantageously avoids separate Nd, Fe, and B compounds, and further advantageously allows for efficiently obtaining the desired Nd2Fe14B composition upon reducing.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A), as applied to claim 7 above, in view of Arnold et al. (US 20160172085 A1).
Regarding claims 11-15:
	Chen teaches the method as applied to claim 7 above.
	As discussed in the rejection of claim 7 above, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42), wherein the starting materials of Chen meets the claims “oxidized precursor metal particles”.

	
Arnold discloses methods of manufacturing nanocomposite magnetic materials (Abstract).
A nanocomposite magnetic material can be formed using an electro-infiltration process where nanomaterials are infiltrated by electroplated magnetic metals after consolidating the nanomaterials into porous microstructures on planar substrates (Abstract). The nanomaterials may be considered the inclusion phase, and the magnetic metals may be considered the matrix phase of the multi-phase nanocomposite (Abstract).
As can be seen from Figs. 1A-1C, the inclusion phase (denoted by nanomaterials 105) is first deposited within structurally defined molds 110 onto a planar substrate 120 [0034]. Fig. 1B depicts that a magnetic metal matrix 125 can be electroplated up from the substrate 120, filling in the void spaces of the porous microstructure 115 [0043] (wherein the microstructure 115 is made up of nanomaterials 105).
The nanomaterial “inclusion phase” can include nanomaterials such as magnetic metal oxides, magnetic metal alloys, magnetic metal alloys with oxide shells, ceramics, or polymers [0011]. The nanomaterials 105 may be directed into the molds 110 (or other structure when molds are not used), for example, doctor blading, mechanical compaction, direct-write (e.g, inkjet printing) technology, evaporative consolidation, electrophoretic deposition, or magnetophoretic deposition [0037]. Evaporative consolidation meets the claimed “evaporating a liquid component of the solution” which meets claim 11; example 1 of Arnold describes forming 2O3 (hereinafter “iron oxide”) inclusion layer [0082] by dispersing the iron oxide into deionized water (i.e. a liquid solvent for the iron oxide solution), then using evaporation to consolidate the particles into the molds [0084]. The mold(s) 110 as discussed above meets claim 13, which requires forming a mold (also see Figs. 1A-1C).
As discussed above, Arnold also appreciates the use of electrophoretic deposition to deposit colloidal particles in a liquid medium [0037-0038]; this process necessarily uses an electrode, and in view of the film being formed above substrate 120 (see Figs. 1A-1C), it is understood that substrate 120 is the electrode which meets claim 12. Although Arnold does not explicitly state that the liquid from the medium is evaporated after the colloidal particles are deposited, this step is obvious based on the disclosure of Arnold (such as, for example, in [0084]) which describes evaporating the liquid solvent, which is only used as a means for dispersing the contained nanoparticles.
Regarding the limitation of “extruding an ink” in claim 14, as discussed above, Arnold teaches using direct-write (e.g, inkjet printing) technology [0037] as a possible embodiment, which is the same as the applicant’s claimed method (see paragraph [0067] of applicant’s specification for the “DIW” Direct Ink Writing extrusion technique).
Regarding the limitation of the liquid component of the solution in claim 15, Arnold (as discussed above) discusses using deionized water as a liquid solvent [0084], which meets the claimed “polar solvent”. Arnold also appreciates the use of nonpolar solvents in the case where hydrophilic polymer coatings are used [0068], which renders the “nonpolar solvent” obvious.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A), as applied to claim 16 above, in view of Okabe et al. (NPL; “Titanium powder production by preform reduction process (PRP)”, 11 February 2004, Journal of Alloys and Compounds, Vol. 364 issues 1-2, pp. 156-163).
	Regarding claim 17:
	Chen teaches the method as applied to claim 16 above. Although Chen teaches incorporating calcium granules in the powder mixture (col. 1, lines 39-49) for reducing the metal oxide(s), Chen also recognizes residual/unreacted calcium as an impurity/contaminant (col. 8, lines 4-8; col. 10, lines 43-52) and appreciates the need for residual calcium to be removed after the reduction reaction occurs (col. 2, lines 16-22; col. 5 line 62 – col. 6 line 6).
	However, Chen is silent regarding forming the calcium vapor from a bed of calcium granules positioned a distance of greater than zero millimeters from the formed three dimensional structure.

	Okabe discloses a process for titanium powder production, which involves placing a preform containing TiO2 (hereinafter “titanium dioxide”) and reacting with calcium vapor (Abstract).
	Okabe teaches that “When the reductant calcium comes into physical contact with TiO2 and reacts with it, the impurities in the reductant, such as nitrogen and carbon, are transferred to the metal phase, and contaminate the titanium metal. To avoid this problem, calcium vapor is often used to reduce TiO2” (page 157, col. 2, second paragraph).
	Okabe also discloses that the “calcium was physically isolated from the feed preform, and its vapor was supplied to the preform at unit activity through the gas phase while heating[…]the preform was reacted with the calcium vapor” (see paragraph bridging cols. 1-2 on page 158, and 
Okabe states that after the reduction, the preform was covered with metallic calcium but was easy to recover the preform from the reaction vessel because it was physically isolated from it (page 160, first paragraph under section “4”).
One of ordinary skill in the art would recognize that calcium metal and its vapor (when heated) is a known element useful for reducing metal oxides, such as the titanium dioxide of Okabe or the metal oxide(s) of Chen (it is noted that titanium dioxide is a species of the genus of metal oxides). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen such that the calcium granules are physically isolated, as doing so would allow for greater ease of recovery of the resulting reduced metal(s), and would allow for easier post processing and removal of calcium contaminants from the end product. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 5064465 A), as applied to claim 16 above, in view of Yang et al. (US 20060070491 A1).
Regarding claims 18-20:
Chen teaches the method as applied to claim 7 above. As discussed in the rejection of claim 7 above, Chen teaches the concept of using an inert gas atmosphere (in addition to calcium vapor formed from heating the powder mixture which contains calcium granules) in order to reduce the metal oxide(s) (col. 1, lines 39-50). Chen teaches that an argon atmosphere is preferable used as the inert gas (col. 5, lines 25-33).
However, Chen is silent regarding the gas being a forming gas.
	Yang discloses a method of converting Pt@Fe2O3 core-shell nanoparticles to FePt-containing nanoparticles by reducing the iron oxide (metal oxide) shells with a 5%/95% hydrogen/argon forming gas [0105], which meets the forming gas of claim 18, the inert and hydrogen gas mixture of claim 19, and the argon gas limitation of claim 20. The nanoparticles are an excellent precursor to magnetic homogeneous nanocomposite films, powders, and other bulk forms [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inert argon gas atmosphere of Chen to include the hydrogen gas of Yang, as doing so would help in more quickly reducing the metal oxide powder of Chen.

Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20160172085 A1) in view of Chen et al (US 5064465 A).
Regarding claims 21 and 25:
Arnold discloses methods of manufacturing nanocomposite magnetic materials (Abstract).
A nanocomposite magnetic material can be formed using an electro-infiltration process where nanomaterials are infiltrated by electroplated magnetic metals after consolidating the nanomaterials into porous microstructures on planar substrates (Abstract). The nanomaterials may be considered the inclusion phase, and the magnetic metals may be considered the matrix phase of the multi-phase nanocomposite (Abstract).

As can be seen from Figs. 1A-1C, the inclusion phase (denoted by nanomaterials 105) is first deposited within structurally defined molds 110 onto a planar substrate 120 [0034]. Fig. 1B depicts that a magnetic metal matrix 125 can be electroplated up from the substrate 120, filling in the void spaces of the porous microstructure 115 [0043] (wherein the microstructure 115 is made up of nanomaterials 105).
The nanomaterial “inclusion phase” can include nanomaterials such as magnetic metal oxides, magnetic metal alloys, magnetic metal alloys with oxide shells, ceramics, or polymers [0011]. The nanomaterials 105 may be directed into the molds 110 (or other structure when molds are not used), for example, doctor blading, mechanical compaction, direct-write (e.g, inkjet printing) technology, evaporative consolidation, electrophoretic deposition, or magnetophoretic deposition [0037]. 
Regarding the step of “forming a first layer of oxidized precursor metal nanoparticles on a substrate, wherein the oxidized precursor metal nanoparticles are suspended in a solution; evaporating a liquid component of the solution from the first layer of oxidized precursor metal nanoparticles”, the evaporative consolidation of Arnold meets the claimed “evaporating a liquid component of the solution from the first layer of oxidized precursor metal nanoparticles”. Example 1 of Arnold describes forming a gamma Fe2O3 nanoparticle (hereinafter “iron oxide”) inclusion layer [0082] by dispersing the iron oxide into deionized water (i.e. a liquid solvent for 
Regarding the step of “after the evaporating, forming at least one second layer of oxidized precursor metal nanoparticles above the first layer of oxidized precursor metal nanoparticles; and evaporating the liquid component of the solution from the at least one second layer of oxidized precursor metal nanoparticles, wherein the thin foil has a plurality of layers of oxidized precursor metal nanoparticles,” limitation, Arnold appreciates the idea of forming “double layer” samples [0091]. Although the two layers in the double layer sample(s) disclosed in [0091] are formed via different layer-forming methods – that is, the first layer is electroplated and the second layer is formed by evaporative consolidation – it still would have been obvious to one of ordinary skill in the art to form both layers via, for example, evaporative consolidation, which meets the claimed step of forming at least one second layer via evaporation of a suspension in solution. Arnold teaches in [0037] that these different layer forming methods (doctor blading, mechanical compaction, direct-write e.g, inkjet printing) technology, evaporative consolidation, electrophoretic deposition, or magnetophoretic deposition) are known equivalents to each other. Thus, it would have been obvious to one of ordinary skill in the art to use simple substitution of one known technique (such as electroplating for evaporative consolidation) for another to predictably obtain the result of a double layer thin film magnet (MPEP 2143 I. B.).
	Regarding the limitation of “wherein the thin foil has a pre-defined thickness”, “a thickness of the nanocomposite magnetic material is in a range of about 100 nm to about 5 µm” [0128], which is a predetermined thickness.
reduced precursor metal nanoparticles of the thin foil. 

Chen discloses a process for preparing by a reduction/diffusion method rare earth-iron-boron (hereinafter referred to as “R-Fe-B”) alloy powders useful in permanent magnets (Abstract).
	Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42), which is analogous to the claimed “precursor metal nanoparticles” (because the claimed nanoparticles are oxidized) and analogous to the iron oxide particles of Arnold.
	Regarding the claimed “reducing the oxidized precursor metal nanoparticles of the thin foil in an atmosphere comprising a calcium vapor and a gas”, Chen teaches that the above starting materials are “admixed with calcium granules which act as a reducing agent[…]The mixture obtained is dry pressed and heated in either an inert gas atmosphere or under vacuum in order to reduce the rare earth metal oxide by contact with the resultant melt and/or by contact with the vapor coming from the calcium granules” (col. 1, lines 43-50).  An inert gas atmosphere necessarily contains a gas (or gases), which meets the claimed “a gas”.	Regarding the step of “applying a magnetic field to the reduced precursor metal nanoparticles of the thin foil”, Chen teaches that the “permanent magnet may be obtained by ball milling the rare earth-iron-boron alloy powder thus formed, then dry pressing under a magnetic field which is either parallel or perpendicular to the pressing direction” (col. 6, lines 12-16). At claim 25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arnold to include Chen’s step of reducing the magnetic metal oxide particles with calcium vapor, as doing so allows for the formation of an R-Fe-B alloy powder having a uniform composition (col. 1, lines 50-54). In addition, it would have been obvious to one of ordinary skill in the art to modify Arnold to include a step of applying a magnetic field to the reduced metal particles, as doing so would allow for a permanent magnet to be manufactured that has a magnetic field in the desired orientation (col. 6, lines 7-21; col. 7, lines 28-35).
Regarding claim 23:
Arnold and Chen teach the method as applied to claim 21 above.
With regard to the claimed “dropcasting…” limitation, Arnold further teaches that the molds may be omitted and the nanocomposite material formed directly on a substrate or structure [0036]. Excluding a mold (see the mold 110 in Figs. 1A-1C) and directly forming the layer on the substrate 120 is substantially similar to a dropcasting process, particularly in the case of the evaporative consolidation method described in paragraphs [0037] and [0084] of Arnold, because dropcasting is a process involving placing the liquid solution/suspension directly on a substrate without a mold, and evaporating the liquid.
Regarding claim 24:
Arnold and Chen teach the method as applied to claim 21 above.
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20160172085 A1) in view of Chen et al (US 5064465 A), as applied to claim 21 above, and further in view of Fernandez et al. (US 20120328467 A1).
Regarding claim 22:
In the interest of clarity of the record, please see “Claim Interpretation” section above; the claim is interpreted as requiring only one of a neodymium iron boride oxide or samarium cobalt oxide.
Arnold and Chen teach the method as applied to claim 21 above.
Arnold teaches using NdFeB alloys and metal oxides (Arnold [0011], [0042]). In addition, Chen teaches that the “starting materials for this method consist of rare earth metal oxides, iron powders, and ferroboron powders” (col. 1, lines 40-42); Chen further teaches using powders of neodymium oxide (Nd2O3), iron (Fe), and iron boride (FeB)as precursors (see Table in Example 1 on col. 6). However, Arnold and Chen are silent regarding using specifically an oxide of neodymium iron boride.

Fernandez discloses a method for the production of mixed oxides and permanent magnetic particles (Title, Abstract), wherein in a preferred embodiment, the production takes place in a single step through the spray pyrolysis method of particles with a single NdFeB oxide 2Fe14B [0004]. With this method, the complex processes currently needed for homogenization when starting from the Nd, Fe, and B compounds separately are avoided [0004]; in this case, the oxide to be reduced already has the desired composition and a high level of homogeneity [0004]. The pyrolysis method allows for achieving a higher level of uniformity in the alloy than the one obtained in the alloying of individual raw materials, and avoiding the large expenditure of energy and the complex mixing, alloying and grinding steps to obtain the powders [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arnold in view of Chen to use an oxide of NdFeB as a precursor, as disclosed by Fernandez, as doing so would allow for a simplified production process which advantageously avoids separate Nd, Fe, and B compounds, and further advantageously allows for obtaining the desired Nd2Fe14B composition upon reducing.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20160172085 A1) in view of Chen et al (US 5064465 A), as applied to claim 21 above, and further in view of Okabe et al. (NPL; “Titanium powder production by preform reduction process (PRP)”, 11 February 2004, Journal of Alloys and Compounds, Vol. 364 issues 1-2, pp. 156-163).
	Regarding claim 26:
Arnold and Chen teach the method as applied to claim 21 above, but are silent regarding forming the calcium vapor from a bed of calcium granules positioned a distance of greater than zero millimeters from the formed three dimensional structure.

	Okabe discloses a process for titanium powder production, which involves placing a preform containing TiO2 (hereinafter “titanium dioxide”) and reacting with calcium vapor (Abstract).
	Okabe teaches that “When the reductant calcium comes into physical contact with TiO2 and reacts with it, the impurities in the reductant, such as nitrogen and carbon, are transferred to the metal phase, and contaminate the titanium metal. To avoid this problem, calcium vapor is often used to reduce TiO2” (page 157, col. 2, second paragraph).
	Okabe also discloses that the “calcium was physically isolated from the feed preform, and its vapor was supplied to the preform at unit activity through the gas phase while heating[…]the preform was reacted with the calcium vapor” (see paragraph bridging cols. 1-2 on page 158, and Fig. 3 on page 158). It can be seen from Fig. 3 that the calcium bed is at a distance of greater than zero millimeters from the titanium dioxide (metal oxide) to be reduced.
Okabe states that after the reduction, the preform was covered with metallic calcium but was easy to recover the preform from the reaction vessel because it was physically isolated from it (page 160, first paragraph under section “4”).
One of ordinary skill in the art would recognize that calcium metal and its vapor (when heated) is a known element useful for reducing metal oxides, such as the titanium dioxide of Okabe or the metal oxide(s) of Chen. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arnold and Chen such that the calcium granules are physically isolated, as doing so would allow for greater ease of recovery of the resulting reduced metal(s), and would allow for easier post processing and removal of calcium contaminants from the end product.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20160172085 A1) in view of Chen et al (US 5064465 A), as applied to claim 21 above, and further in view of Yang et al. (US 20060070491 A1).
Regarding claims 27-28:
Arnold and Chen teach the method as applied to claim 21 above. As discussed in the rejection of claim 21 above, Chen teaches the concept of using an inert gas atmosphere (in addition to calcium vapor formed from heating the powder mixture which contains calcium granules) in order to reduce the metal oxide(s) (col. 1, lines 39-50). Chen teaches that an argon atmosphere is preferable used as the inert gas (col. 5, lines 25-33).
However, Arnold and Chen are silent regarding the gas being a forming gas.
	Yang discloses a method of converting Pt@Fe2O3 core-shell nanoparticles to FePt-containing nanoparticles by reducing the iron oxide (metal oxide) shells with a 5%/95% hydrogen/argon forming gas [0105], which meets the forming gas of claim 27, and the inert and hydrogen gas mixture of claim 28. The nanoparticles are an excellent precursor to magnetic homogeneous nanocomposite films, powders, and other bulk forms [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inert argon gas atmosphere of Chen to include the hydrogen gas of Yang, as doing so would help in more quickly reducing the metal oxide powder of Chen.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731